Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “an audio output device coupled to the display by an adjustable arm”, recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the specification fails to contain a written description of the following claimed features:
             Claimed features including: an audio output device coupled to the display by an adjustable arm, recited in claim 7.  
             Claimed features including: the display has an enumerated number of positions relative to a surface the display is resting on, as recited in claim 8.
             Claimed features including: each of the enumerated number of positions relative to the surface the display is resting on have a corresponding audio output setting to be executed by the processor, recited in claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marti (US 20130279706).
            Regarding claim 1, see Marti , according to Figs. 1-5, discloses a  computing device (see Figs. 3A or 3B) comprising: 
            a display (see display screen 310); 
            an audio output device (see speaker 320 as audio output device); 
            a sensor (see position/orientation detect 130 in Fig. 1 as a sensor) to detect the position of the display (see the position of the device  300 detected by the position/orientation detect 130 which is corresponding to the position of the display screen 310 provided on the device)  relative to the audio output device (see position of the device relative speakers including the tilt of the device to be closer to or away from  the user, paragraphs 0028-0029,  and position of  speaker 
             a processor (see controller 110 as a processor) to receive the detected position of the display (310) and adjust audio output from the audio output device (speakers) based on the detected position of the display (see adjusting volume level depend on how much the device being tilted, paragraph 0030, also see paragraphs 0044-0045 or Figs. 4A-4B).
              Regarding claim 2, see Fig. 3A or 3B which discloses the computing device of claim 1, wherein the display (310), processor (the device also includes the system of Fig. 1 which also includes the controller 110), and audio output device (speakers 320) are formed into an all-in-one unit, paragraphs 0048.
             Regarding claim 3, see paragraphs 0033-0035 which discloses the processor (110) that adjusts the audio output based on a plurality of preset adjustment settings (rules and heuristics database 120 stored in memory).
             Regarding claim 4, see paragraphs 0033-0037 which disclose a first preset adjustment setting (see one or more rules/heuristics selected from the rules/heuristics database) of the plurality of adjustment settings (rules/heuristics database) is selected based on a set position of the display (310) relative to the audio output device (see paragraphs 0033-0035 and 0037).
             Regarding claim 5,  see paragraph 0036 which discloses the processor (controller 110) to receive input (receive user input) to adjust any one of the plurality of present adjustment settings despite the position of the display (see the controller 110 to reject automatically altered changes based on user input and determine heuristics that better suit to particular user’s reference; and accordingly, the rejection of the altered changes and determination of heuristics that better suit to particular user’s reference performed by the controller 110 would read on limitations of  “the 
             Regarding claim 6, see paragraph 0026 and Figs. 3-4  which disclose the display (310) has arranged positions comprising a vertical position (portrait orientation), a horizontal position (landscape orientation), and a 45-degree angle position (see position in between portrait orientation and landscape orientation as a 45-degree angle position, paragraph 0026).
             Regarding claim 7, see Figs. 1 and 3 or 5 which discloses an all-in-one computing device comprising: 
             a display (see display screen 310 in Fig. 3 or 530 in Fig. 5); 
              an audio output device (see speakers 320 in Fig. 3 or speakers 570 in Fig. 5) coupled to the display (310) by an adjustable arm (see arm of the user to hold the device/display and thus the speaker coupled thereon as shown in Fig. 3 and 4 as adjustable arm), the audio output device (speakers) opposite a display side of the display (see paragraph 0072 which discloses the use of back speakers provided opposite a display side of the device/display); 
             a processor (see controller 110 in Fig. 1 or processor 510 in Fig. 5) communicatively coupled to the display (310 or 530) and audio output device (speakers 320 in Fig. 3 or speakers 570 in Fig. 5); and 
             a position sensor (see detect 130 in Fig. 1 or detection mechanism 560 in Fig. 5) to detect the position of the display (see the position of the device  300 detected by the position/orientation detect 130 which is corresponding to the position of the display screen 310 provided on the device) relative to the audio output device (see position of the device relative speakers including the tilt of the device to be closer to or away from  the user, paragraphs 0028-0029,  and position of  speaker 
             wherein the processor (110 or 510) receives a detected position of the display relative to the audio output device (speakers) and adjusts audio output from the audio output device (see the controller 110 or processor 510 to  adjust volume level of the speakers depend on how much the device being tilted, paragraph 0030, also see paragraphs 0044-0045 or 0067  or Figs. 4A-4B).
              Regarding claim 8, see Fig. 4A and 4B which discloses  the display (display/device) has an enumerated number of positions relative to a surface the display is resting on (see three scenarios in which the device is holding by the user, paragraph 0056-0059,  as the enumerated number of positions relative to a surface the display is resting on). 
             Regarding claim 9, see Fig. 4A which discloses  each of the enumerated number of positions (see three scenarios/positions shown in Fig. 4A) relative to the surface the display is resting on have a corresponding audio output setting to be executed by the processor (see the computing device which includes controller 110 in Fig. 1 or processor 510 in Fig. 5 to carry out the audio setting for the speakers corresponding to each of three scenarios/positions, paragraph 0056-0059).
             Regarding claim 10, see Fig. 1 which discloses the processor (110) which receives input (input from device 150 or input from position/orientation detect 130) to adjust the corresponding audio output settings (see paragraphs 0030 and 0032) .
              Regarding claim 11, see paragraph 0036 which discloses the adjusted corresponding audio output settings are saved on a data storage device for execution by the processor (see the rules and heuristics database 120 can include one or more heuristics that the speaker controller 110 
              Regarding claim 12, see Fig. 1 and 3 which discloses an audio compensator (see Fig. 1) comprising: a processing device (see processor 110 as a processing device) to receive data describing a position (see detected positions from 130) of a display (see display screen 310  in Fig. 3); wherein the processing device  (110) adjusts audio output by an audio output device (300) based on the position of the display (see adjusting volume level depend on how much the device being tilted, paragraph 0030, also see paragraphs 0044-0045 or Figs. 4A-4B).
              Regarding claim 13, see controller 110 in Fig. 1 as  the processing device to execute a predetermined audio setting (see controller 110 to access rules and heuristics database 120 as to execute the predetermined audio setting) based on the relative position of the display (based on the determined condition of the device, see paragraphs 0033-0035).
              Regarding claim 14, see controller 110 in Fig. 1 as the processing device to receive input describing a customization of the predetermined audio setting (see controller 110 to receive setting input manually inputted by the user  to manually adjust audio output level, paragraph 0032, as input describing a customization of the predetermined audio setting).
               Regarding claim 15, see controller 110 as the processing device to execute the customized audio settings (setting manually adjusted by user, paragraph 0032) when a corresponding position of the display is detected (change in positions and/or orientations is determined, paragraph 0030).

Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound device  having a display, a speaker unit, a position detecting unit to detecting a position of the display/device, and controller to control the output of the speaker unit based on the detected position of the display/device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688